\Q°¢\lG\U\-PL»JN'-*

NNNNNNNNNo-‘o-‘o-¢o-oo-oo_l»-¢i-Io-Io-‘
m\lo\i/I¢l>w~_©\o®\lo\VI-PWN’_‘O

 

 

 

UNITED STATES DISTRICT COURT

DlSTRICT OF NEVADA
* * *
THOMAS GREGORY SHEA, Case No. 3118-CV-0112-RCJ-CBC
Plaintiff, ORDER
v.

NANCY A. BERRYHILL, Acting
Commissioner, Social Security
Administration,

Defendant.

 

 

Before the court is plaintiff s application to proceed in forma pauperis (ECF No. l).

I. Application to Proceed In Forma Paugeris

Plaintiff filed this action and attached a financial affidavit to the application and complaint
as required by 28 U.S.C. § 1915(a). In reviewing plaintiffs financial affidavit pursuant to 28
U.S.C. § 1915, the court finds that plaintiff is unable to pre-pay the filing fee. Theref`ore, plaintiffs
application to proceed in forma pauperis (ECF No. l) is GRANTED.

Il. Complaint

Plaintiff brings suit against Nancy A. Berryhill, Acting Commissioner of the Social
Security Administration, alleging that plaintiff was wrongfully denied social security disability
benefits. Federal courts only have jurisdiction to conduct judicial review of Social Security
Administration’s financial decision. See 42 U.S.C. § 405(g); see also Pacific Coast Medical
Enterprises v. Harris, 633 F.2d 123, 137 (9‘h Cir. 1980). The court will therefore allow plaintiffs
complaint to proceed. Therefore,

IT IS ORDERED that plaintiffs application to proceed in forma pauperis (ECF No. l) is
GRANTED. At this time, plaintiff shall not be required to pre-pay the full filing fee of four

hundred dollars ($400.00). Plaintiff is permitted to maintain the action to conclusion without the

 

 

\OO°\|Q\U\AL»JN-‘

NNNNNNNNNo-Io-‘c_oo-Io-‘o-‘o-‘u_oo_o-o
®\lO\U\¢'>WN°_O\oW\lo\Lh-'>WN_O

 

 

necessity of prepayment of any additional fees, costs, or security therefor. This order granting
leave to proceed in forma pauperis shall not extend to the issuance of subpoenas at government
expense.

IT IS FURTHER ORDERED that the clerk of court shall FILE the complaint.

IT IS FURTHER ORDERED that the clerk of court shall SERVE the Commissioner of
the Social Security Administration by sending a copy of the Summons and Complaint by certified
mail to: (l) the General Counsel, Social Security Administration, Room 611, Altineyer Building,
6401 Security Boulevard, Baltimore, MD 21235; (2) the Attomey General of the United States,
Department of Justice, 950 Pennsylvania Avenue, N.W., Washington, DC 20530; and (3) Office
of the Regional Chief Counsel, Region IX, Social Security Administration, 160 Spear Street, Suite
899, San Francisco, Califomia 94105.

IT IS FURTHER ORDERED that the clerk of court shall ISSUE a summons to the Social
Security Administration and deliver the summons and complaint to the U.S. Marshal for service
on the U.S. Attomey’s Office at 400 S. Virginia Street, Suite 900, Reno, Nevada 89501.

IT IS FURTHER ORDERED that defendants shall have sixty (60) days from the date of
service to file their answer or other responsive pleading to plaintiffs complaint in this case.

IT IS FURTHER ORDERED that henceforth, plaintiff shall serve upon defendant, or
defendant’s attomey, a copy of every pleading, motion, or other document submitted for
consideration by the court. Plaintiff shall include with the original paper submitted for filing a
certificate stating the date that a true and correct copy of the document was mailed to defendant or
defendant’s counsel. The court may disregard any paper received by a district judge, magistrate
judge, or clerk which fails to include a certificate of service.

DATED: February ll, 2019.

 

CA ABALD CARRY
UNI~ D STAT MAGISTRATE JUDGE

 

